Mr. Justice Ball delivered the opinion of the court. In March, 1898, appellant hired the minor son of appellee to drive one of his teams at a wage of one dollar per day. This employment continued until January 5, 1899, when the boy quit work. The father sued for the balance due. At the trial he recovered a verdict and judgment for $131.25, from which this appeal is prosecuted. Appellant raises two questions: First, that the employment was for a year, and as the son, without reasonable excuse, quit before the contract time had expired, there can be no recovery; and, second, that if a right of recovery exists, the verdict is greater than the amount justly due. The evidence of appellant tends to sustain each of these propositions. That of appellee tends to support a hiring by the day, and to uphold the verdict as to the amount of the damages. These are questions of fact which it was the province and duty of the jury to decide. An examination of the record discloses no reason why we should disturb their finding. The judgment of the Superior Court is affirmed. Affirmed.